

EXHIBIT 10.1






$15,000,000


  COMMERCE HARRISBURG CAPITAL TRUST III
  PENNSYLVANIA COMMERCE BANCORP, INC.


7.75% Capital Securities


(Liquidation Amount $100,000 per Capital Security)


PURCHASE AGREEMENT


September 29, 2006            


COMMERCE BANK, N.A.
Commerce Atrium
1701 Route 70 East
Cherry Hill, NJ 08034-5400


Ladies and Gentlemen:


Commerce Harrisburg Capital Trust III (the “Trust”), a statutory trust organized
under the Statutory Trust Act (the “Delaware Act”) of the State of Delaware
(Chapter 38, Title 12, of the Delaware Code. 12 Del. C. Section 3801 et seq),
and Pennsylvania Commerce Bancorp, Inc., a Pennsylvania corporation (the
“Company”), as depositor of the Trust and as guarantor, hereby confirms its
agreement with you as follows:


Section 1  Introduction.
 
The Company agrees, upon the terms and conditions set forth in this Purchase
Agreement (this “Agreement”), to issue and sell to you (the “Purchaser”), an
aggregate liquidation amount of $15,000,000 (the “Capital Securities”) of the
Trust.
 
The Capital Securities and the Common Securities (as defined herein) are to be
issued pursuant to the terms of a Declaration of Trust dated as of September 29,
2006 (the “Trust Agreement”), relating to the Trust among the Company, as
Sponsor, (and, together with the Trust, the “Offerors”), Wilmington Trust
Company, as property trustee (the “Property Trustee”), Wilmington Trust Company,
as Delaware trustee (the “Delaware Trustee”) and the Administrative Trustees
named therein (collectively, with the Property Trustee, the Delaware Trustee and
the Administrative Trustees, the “Issuer Trustees”). The Capital Securities will
be guaranteed by the Company on a subordinated basis and subject to certain
limitations with respect to distributions and payments upon liquidation,
redemption or otherwise (the “Guarantee”) pursuant to the Guarantee Agreement
relating to the Capital Securities dated as of September 29, 2006 (the
“Guarantee Agreement”), between the Company and Wilmington Trust Company, as
Guarantee Trustee (the “Guarantee Trustee”). The
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
assets of the Trust will consist of junior subordinated deferrable interest
debentures, due September 29, 2036, (the “Junior Subordinated Debentures”) of
the Company which will be issued under an indenture, as supplemented from time
to time, dated as of September 29, 2006 (as so supplemented, the “Indenture”),
between the Company and Wilmington Trust Company, as Trustee (the “Debenture
Trustee”). Under certain circumstances, the Junior Subordinated Debentures will
be distributable to the holders of undivided beneficial interests in the assets
of the Trust. The entire proceeds from the sale of the Capital Securities will
be combined with the entire proceeds from the sale by the Trust to the Company
of the Trust’s common securities (the “Common Securities”), and will be used by
the Trust to purchase an equivalent amount of the Junior Subordinated
Debentures.
 
Section 2  Representations and Warranties.
 
Each of the Offerors represents and warrants to, and agrees with, the Purchaser
as follows:
 
(a)  The Company is duly incorporated and validly existing as a corporation in
good standing under the laws of the Commonwealth of Pennsylvania with full power
and authority (corporate and other) to own, lease, and operate its properties
and conduct its business as presently conducted; the Company is duly registered
under the Bank Holding Company Act of 1956, as amended (the “BHCA”); the Company
has no material subsidiaries except those described in its Annual Report on Form
10-K for the fiscal year ended December 31, 2005 (the “Annual Report”) (each a
“Subsidiary”); the Company owns, directly or indirectly, beneficially and of
record, all of the outstanding capital stock of each Subsidiary free and clear
of any claim, lien, encumbrance or security interest. The Company and each of
its Subsidiaries is duly qualified to do business and is in good standing as a
foreign corporation in each jurisdiction in which any of them own or lease
properties, has an office, or in which the business conducted by any of them
make such qualification necessary, except where the failure to so qualify would
not have a material adverse effect on the condition (financial or otherwise),
business, prospects, assets, properties, results of operations, or net worth of
the Company or any of the Subsidiaries (“Material Adverse Effect”), and no
proceeding has been instituted in any), jurisdiction revoking, limiting or
curtailing, or seeking to revoke, limit or curtail, such power and authority or
qualification.
 
(b)  The Capital Securities have been duly and validly authorized for issuance
and sale to the Purchaser pursuant to this Agreement and, when executed and
authenticated in accordance with the terms of the Trust Agreement and delivered
to the Purchaser against payment of the consideration set forth herein, will
constitute valid and legally binding obligations of the Trust enforceable in
accordance with their terms and the Purchaser shall be entitled to the benefits
provided by the Trust Agreement. The Trust Agreement has been duly authorized
and, when executed by the Trustees thereof and delivered by the Trustees
thereof, will have been duly executed and delivered by the Trustees and will
constitute the valid and legally binding instrument of the Trustees, enforceable
in accordance with its terms, (except as enforcement thereof may be limited by
bankruptcy, insolvency or other laws relating to or affecting enforcement of
creditors’ rights generally or by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law)). The Junior
Subordinated Debentures have been duly and validly authorized for delivery by
the Company and, when duly authenticated in accordance with the terms of the
Indenture and delivered to the Trust against payment of the consideration set
forth herein, will constitute valid and legally binding obligations of the
Company enforceable against the Company in accordance with their terms (except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, receivership, readjustment of debt, moratorium, fraudulent
conveyance or similar laws relating to or affecting creditors’ rights generally,
general equity principles (whether considered in a proceeding in equity or at
law)) and the Trust shall be entitled to the benefits provided by the Indenture.
The Indenture has been duly authorized and, when executed by the proper officers
of the Company and delivered by the Company, will have been duly executed and
delivered by the Company and will constitute the valid and legally binding
instrument of the Company, enforceable in accordance with its terms, (except as
enforcement thereof may be limited by bankruptcy, insolvency or other laws
relating to or affecting enforcement of creditors’ rights generally or by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law)).
 
 
 
2

--------------------------------------------------------------------------------

 
 
(c)  Neither the Trust nor the Company or any Subsidiary, is, or with the giving
of notice or lapse of time or both will be, in material violation or breach of,
or in default under, nor will the execution or delivery of, or the performance
and consummation of the transactions contemplated by this Agreement (including
the offer, sale, or delivery of the Capital Securities), conflict with, or
result in a material violation or breach of, or constitute a material default
under, any provision of the organization documents of the Trust or the Articles
of Incorporation, Bylaws (as amended or restated) of the Company, or other
governing documents of the Trust, the Company or any Subsidiary, or of any
provision of any material agreement, contract, mortgage, deed of trust, lease,
loan agreement, indenture, note, bond, or other evidence of indebtedness, or
other material agreement or instrument to which the Trust, the Company or any
Subsidiary is a party or by which any of them is bound or to which any of their
properties is subject, nor will the performance by the Offerors of their
obligations hereunder violate any material rule, regulation, order, or decree,
applicable to the Trust, the Company or any Subsidiary of any court or any
regulatory body, administrative agency, or other governmental body having
jurisdiction over the Trust, the Company or any Subsidiary or any of their
respective properties, or any material order of any court or governmental agency
or authority entered in any proceeding to which the Trust, the Company or any
Subsidiary was or is now a Party or by which it is bound, except those, which
are not material to the Company and the Trust taken as a whole. No consent,
approval, filing, authorization, registration, qualification, or order,
including with or by any bank regulatory agency, is required for the execution,
delivery, and performance of this Agreement or the consummation of the
transactions contemplated by this Agreement, other than such that have been
obtained or made. This Agreement has been duly authorized, executed and
delivered by the Company and the Trust and constitutes a valid and binding
obligation of the Company and the Trust and is enforceable against the Company
and the Trust in accordance with the terms.
 
(d)  Beard Miller Company LLP has audited, reviewed, and expressed its opinion
with respect to the audited financial statements and schedules of the Company
filed with the Securities and Exchange Commission (the “SEC”) as part of the
Annual Report, and whose report is included in the Annual Report, are
independent accountants as required by the SEC.
 
(e)  The audited financial statements and the related notes thereto included in
the Annual Report present fairly the financial position of the entities
purported to be shown thereby as of the respective dates of such financial
statements and schedules, and the results of operations and changes in equity
and in cash flows of the entities purported to be shown thereby for the
respective periods covered thereby, all in conformity with generally accepted
accounting principles consistently applied throughout the periods involved,
except as may be disclosed in the Annual Report. All material adjustments
necessary for a fair presentation of the results of such periods have been made.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(f)  There is no litigation or governmental proceeding, action, or investigation
pending or, to the knowledge of the Trust or the Company, threatened, to which
the Trust, the Company or any Subsidiary is or may be a party or to which
property owned or leased by the Company or any Subsidiary is or may be subject,
or related to environmental or discrimination matters which is required to be
disclosed in the Annual Report and is not so disclosed.
 
(g)  Either the Company or a Subsidiary, as the case may be, has good and
marketable title in fee simple to all items of real property and good and
marketable title to all the personal properties and assets reflected as owned by
the Company or a Subsidiary in the Annual Report, in each case clear of all
liens, mortgages, pledges, charges, or encumbrances of any kind or nature except
those, if any, reflected in the financial statements described above or which
are not material to the Company or any Subsidiary; all material properties held
or used by the Company or a Subsidiary under leases, licenses, franchises or
other agreements are held by them under valid, existing, binding, and
enforceable leases, franchises, licenses, or other agreements with respect to
which it is not in default.
 
(h)  Except as reflected in or contemplated by the Annual Report, since the
respective dates as of which information has been given in the Annual Report and
prior to the Closing Date (as such term is hereinafter defined):
 
(i)  Neither the Company nor any Subsidiary has or will have incurred any
material liabilities or obligations, direct or contingent, or entered into any
material transaction not in the ordinary course of business;
 
(ii)  Neither the Company nor any Subsidiary has or will have paid or declared
any dividend or other distribution with respect to its capital stock (other than
those consistent with past practices) and neither the Company nor any Subsidiary
has or will be delinquent in the payment of principal or interest on any
outstanding debt obligations; and
 
(iii)  There has not been and will not be any material change in capital stock
or any material change in the indebtedness of the Company or any Subsidiary
(except as may result from the closing of the transactions contemplated by this
Agreement), or any adverse change in the condition (financial or otherwise), or
any development involving a prospective adverse change in their respective
businesses (resulting from litigation or otherwise), prospects, properties,
condition (financial or otherwise), net worth, or results of operations which is
material to the Company or any Subsidiary.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(i)  There is no contract or other document, transaction, or relationship
required to be described in the Annual Report or to be filed as an exhibit to
the Annual Report that has not been described or filed, as required.
 
(j)  All documents delivered or to be delivered by the Offerors or any of their
representatives in connection with the issuance and sale of the Capital
Securities were on the dates on which they were delivered, or will be on the
dates on which they are to be delivered, true, complete, and correct in all
material respects.
 
(k)  The Company and each Subsidiary have filed all necessary federal and all
state and foreign income and franchise tax returns and paid all taxes shown as
due thereon; and no tax deficiency has been asserted or threatened against the
Company or any Subsidiary that would have a Material Adverse Effect.
 
(l)  Neither the Trust nor the Company or any Subsidiary has, directly or
indirectly, at any time:
 
(i)  made any unlawful contribution to any candidate for political office, or
failed to disclose any contribution in violation of law; or
 
(ii)  made any payment to any federal, state, local, or foreign government
officer or official, or other person charged with similar public or quasi-public
duties, other than payments required or permitted by the laws of the United
States or any jurisdiction thereof or applicable foreign jurisdictions.
 
(m)  The Company or a Subsidiary owns or possesses adequate rights to use all
material patents, patent applications, trademarks, service marks, trade names,
trademark registrations, servicemark registrations, copyrights, and licenses
necessary for the conduct of the business of the Company and the Subsidiaries or
ownership of their respective properties, and neither the Company nor any
Subsidiary has received notice of conflict with the asserted rights of others in
respect thereof which has not been resolved.
 
(n)  The Company and each Subsidiary have in place and effective such policies
of insurance, with limits of liability in such amounts, as are normal and
prudent in the ordinary scope of business similar to that of the Company and
such Subsidiary in the respective jurisdictions in which they conduct business.
 
(o)  The Company and each Subsidiary have and hold, and at the Closing Date (as
defined herein) will have and hold, and are operating in compliance with, and
have fulfilled and performed all of their material obligations with respect to,
all permits, certificates, franchises, grants, easements, consents, licenses,
approvals, charters, registrations, authorizations, and orders (collectively,
“Permits”) required under all laws, rules, and regulations in connection with
their respective businesses, and all of such Permits are in full force and
effect; and there is no pending proceeding, and neither the Company nor any
Subsidiary has received notice of any material threatened proceeding, relating
to the revocation or modification of any such Permits. Neither the Company nor
any Subsidiary is or has been (by virtue of any action, omission to act,
contract to which it is a party or by which it is bound, or any occurrence or
state of facts whatsoever) in violation of any applicable federal, state,
municipal, or local statutes, laws, ordinances, rules, regulations and/or orders
issued pursuant to foreign, federal, state, municipal, or local statutes, laws,
ordinances, rules, or regulations (including those relating to any aspect of
banking, bank holding companies, environmental protection, occupational safety
and health, and equal employment practices) heretofore or currently in effect,
except such violation that has been fully cured or satisfied without recourse or
that is not reasonably likely to have a Material Adverse Effect.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(p)  The provisions of any employee pension benefit plan (“Pension Plan”) as
defined in Section 3(2) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), in which the Company or any Subsidiary is a participating
employer are in substantial compliance with ERISA, and neither the Company nor
any Subsidiary is in material violation of ERISA. The Company, each Subsidiary,
or the plan sponsor thereof, as the case may be, has duly and timely filed the
reports required to be filed by ERISA in connection with the maintenance of any
Pension Plans in which the Company or any Subsidiary is a participating
employer, and no facts, including any “reportable event”, as defined by ERISA
and the regulations thereunder, exist in connection with any Pension Plan in
which the Company or any Subsidiary is a participating employer which might
constitute grounds for the termination of such plan by the Pension Benefit
Guaranty Corporation or for the appointment by the appropriate U.S. District
Court of a trustee to administer any such plan. The provisions of any employee
benefit welfare plan, as defined in Section 3(1) of ERISA, in which the Company
or any Subsidiary is a participating employer, are in substantial compliance
with ERISA, and the Company, any Subsidiary, or the plan sponsor thereof, as the
case may be, has duly and timely filed the reports required to be filed by ERISA
in connection with the maintenance of any such plans.
 
(q)  Neither the Company nor the Trust is an open-end investment company, unit
investment trust or face-amount certificate company that is, or is required to
be registered under Section 8 of the Investment Company Act of 1940, as amended,
or subject to regulation under such Act.
 
(r)  The Company is a member in good standing of the Federal Reserve System and
the deposits of each bank or savings bank Subsidiary are insured by the Federal
Deposit Insurance Corporation (“FDIC”) up to the legal limits.
 
(s)  Neither this Agreement nor any certificate, statement or other document
delivered or to be delivered by the Offerors or any Subsidiary contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading.
 
(t)  Any certificate signed by any director or officer of the Company or the
Trust, as the case may be, and delivered to the Purchaser or to counsel for the
Purchaser shall be deemed a representation and warranty of the Company or the
Trust, as the case may be, to the Purchaser as to the matters covered thereby.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
Any certificate delivered by the Company or the Trust, as the case may be, to
their respective counsel for purposes of enabling such counsel to render an
opinion pursuant to Section 6 will also be furnished to the Purchaser and
counsel for the Purchaser and shall be deemed to be additional representations
and warranties to the Purchaser by the Company and the Trust as to the matters
covered thereby.
 
Section 3  Purchase Sale and Delivery to Purchaser; Closing.
 
On the basis of the representations and warranties herein contained and subject
to the terms and conditions herein set forth, the Trust and the Company, as the
case may be, agree that the Trust will issue and sell to the Purchaser, and the
Purchaser agrees, to purchase from the Trust, the Capital Securities. The
purchase price for the Capital Securities shall be $15,000,000 (“Purchase
Price”).
 
Payment of the Purchase Price for, and delivery of, the Capital Securities shall
be made at the offices of Blank Rome LLP, One Logan Square, Philadelphia,
Pennsylvania 19103, or at such other place as shall be agreed upon by the
Purchaser, the Trust and the Company, at 11:00 A.M. Eastern Standard Time, on
the date of this Agreement, or such other time not later than ten (10) business
days after such date as shall be agreed upon by the Purchaser, the Trust and the
Company (such time and date of payment and delivery being herein called the
“Closing Date”).
 
Payment for the Capital Securities shall be made to the Trust by wire transfer
of next day funds, against delivery to the Purchaser of the Capital Securities
to be purchased by it. The Capital Securities shall be issued in the form of one
or more fully registered notes in the form of Exhibit A-1 to the Trust Agreement
in such name or names as the Purchaser may request in writing at least two
business days before the Closing Date.
 
Section 4  Agreements of the Offerors. 
 
Each of the Offerors covenants and agrees with the Purchaser that:
 
(a)  The Offerors shall take or cause to be taken in cooperation with the
Purchaser and counsel to the Purchaser all actions required in exempting,
qualifying or registering the Capital Securities for sale under the Federal
securities laws and the Blue Sky Laws of such jurisdictions as the Purchaser may
reasonably designate, provided the Offerors shall not be required to qualify
generally as foreign corporations or to consent generally to the service of
process under the law of any such state (except with respect to the offering and
sale of the Capital Securities), and will continue such exemptions,
qualifications or registrations in effect so long as reasonably requested by the
Purchaser (including, without limitation, compliance with all undertakings given
pursuant to such exemptions, qualifications or registrations). In each
jurisdiction where any of the Capital Securities shall have been exempted,
qualified or registered as provided above, the Offerors will file such reports
and statements as may be required to continue such exemption, qualification or
registration for a period of not less than one year from the date of this
Agreement.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
(b)  The Company will furnish to its security holders annual reports containing
financial statements audited by independent public accountants and quarterly
reports containing financial statements and financial information which may be
unaudited. During the period ending ten years after the date of this Agreement,
(i) as soon as practicable after the end of the fiscal year, the Company will
furnish to the Purchaser two copies of the annual report of the Company
containing the consolidated balance sheet of the Company as of the close of such
fiscal year and corresponding consolidated statements of earnings, stockholders’
equity and cash flows for the year then ended, such consolidated statements
financial statements to be under the certificate or opinion of the Company’s
independent accountants, and (ii) the Company will file promptly and will
furnish to the Purchaser at or before the filing thereof copies of all reports
and any definitive proxy or information statements required to be filed by the
Company with the SEC pursuant to Section 13, 14, or 15 of the Securities
Exchange Act of 1934, as amended. During such ten-year period the Company also
will furnish to the Purchaser one copy of the following:
 
(i)  as soon as practicable after the filing thereof, each other report,
statement, or other document filed by the Company with the SEC;
 
(ii)  as soon as available, each report, statement, or other document of the
Company mailed to its stockholders.
 
(c)  The Offerors will use their best efforts to satisfy or cause to be
satisfied the conditions to the obligations of the Purchaser in Section 6
hereof.
 
(d)  The Company shall prepare and timely file with the SEC, from time to time,
such reports as may be required by the Securities Act Regulations.
 
(e)  The Trust shall comply in all respects with the undertakings given by the
Trust in connection with the exemption, qualification or registration of the
Capital Securities for offering and sale under the Federal securities and/or
Blue Sky Laws.
 
(f)  The Trust shall apply the net proceeds from the sale of the Capital
Securities to be sold by it hereunder in the manner and for the purposes
specified in writing to the Purchaser.
 
Section 5  Payment of Expenses and Fees.
 
(a)  Whether or not the transactions contemplated hereunder are consummated, or
if this Agreement is terminated for any reason, the Company will pay or cause to
be paid the costs, fees, and expenses incurred in connection with the offering
of the Capital Securities as follows:
 
(i)  All costs, fees, and expenses incurred in connection with the performance
of the Purchaser, the Company and the Trust’s obligations hereunder, including
all fees and expenses of the Purchaser, the Company and the Trust’s accountants
and counsel.
 
(ii)  All filing and registration fees and expenses, including the legal fees
and disbursements of counsel, incurred in connection with exempting, qualifying
or registering all or any part of the Capital Securities, the Guarantee and the
Junior Subordinated Debentures for offer and sale under Federal securities
and/or the Blue Sky Laws.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(iii)  All fees and expenses of the Offerors’ registrar and transfer agent, all
transfer taxes, if any, and all other fees and expenses incurred in connection
with the sale and delivery of the Capital Securities to the Purchaser; and
 
(iv)  All other costs and expenses incident to the performance of the Company’s
and the Trust’s obligations hereunder which are not otherwise provided for in
this Section 5(a).
 
Section 6  Conditions to the Obligations of the Purchaser.
 
The obligations of the Purchaser under this Agreement shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Trust set forth herein as of the Closing Date, and to the accuracy of the
statements of the Offerors’ directors and officers, to the performance by the
Company and the Trust of their obligations hereunder, and to the following
additional conditions, except to the extent expressly waived in writing by the
Purchaser:


(a)  The Capital Securities, the Guarantee and the Junior Subordinated
Debentures shall have been qualified or registered for sale, or subject to an
available exemption from such qualification or registration, under the Federal
securities and Blue Sky Laws of such jurisdictions as shall have been reasonably
specified by the Purchaser.
 
(b)  Since the dates as of which information is given in the Annual Report:
 
(i)  There shall not have been any material adverse change, or any development
involving a prospective material adverse change, in the ability of the Company
or any Subsidiary to conduct their respective business (whether by reason of any
court, legislative, other governmental action, order, decree, or otherwise, or
in the general affairs, condition (financial and otherwise), business,
prospects, properties, management, financial position or earnings, results of
operations, or net worth of the Company or any Subsidiary, whether or not
arising from transactions in the ordinary course of business, and
 
(ii)  Neither the Company nor any Subsidiary shall have sustained any material
loss or interference from any labor dispute, strike, fire, flood, windstorm,
accident. or other calamity (whether or not insured) or from any court or
governmental action, order, or decree, the effect of which on the Company or any
Subsidiary, in any such case described in clause (b)(i) or (ii) above, is in the
reasonable opinion of the Purchaser so material and adverse as to make it
impracticable or inadvisable to proceed with the private offering or the
delivery of the Capital Securities on the terms and in the manner contemplated
in this Agreement.
 
(c)  There shall have been furnished to the Purchaser on the Closing Date,
except as otherwise expressly provided below:
 
(i)  The favorable opinion of Mette, Evans & Woodside, counsel to the Company,
dated as of the Closing Date, in form and substance substantially in the form
and substance reasonably satisfactory to the Purchaser.
 
(ii)  The favorable opinions, dated the Closing Date, of Richards, Layton &
Finger, counsel to the Property Trustee, the Delaware Trustee and the Debenture
Trustee, and special Delaware counsel to the Trust, substantially in the form
and substance reasonably satisfactory to the Purchaser.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
(iii)  The favorable opinion, dated the Closing Date, of Blank Rome LLP, counsel
to the Purchaser as to such matters as the Purchaser shall reasonably request.
 
In rendering such opinions specified in clause (c)(ii), or (iii) above, counsel
may rely upon an opinion or opinions, each dated the Closing Date, of other
counsel retained by them or the Company as to laws of any jurisdiction other
than the United States, the Commonwealth of Pennsylvania or the State of
Delaware, provided that (A) such reliance is expressly authorized by each
opinion so relied upon and a copy of each such opinion is delivered to the
Purchaser, and (B) counsel shall state in their opinion that they believe that
they and the Purchaser are justified in relying thereon. Insofar as such
opinions involve factual matters, such counsel may rely, to the extent such
counsel deems proper, upon certificates of officers of the Company, its
subsidiaries and the Trust and certificates of public officials.


(d)  On the Closing Date, a certificate signed by the Chairman of the Board, the
President, a Vice Chairman of the Board or any Executive or Senior Vice
President and the principal financial or accounting officer of the Company,
dated the Closing Date, to the effect that the signers of such certificate have
carefully examined the Annual Report and this Agreement and that:
 
(i)  The representations and warranties of the Company in this Agreement are
true and correct in all material respects on and as of the Closing Date with the
same effect as if made on the Closing Date and the Company has complied in all
material respects with all the agreements and satisfied in all material respects
all the conditions on its part to be performed or satisfied at or prior to the
Closing Date; and
 
(ii)  Each of the respective signatories of the certificate has carefully
examined the Annual Report and any amendments thereto, and such documents
contain all statements and information required to be made therein. and neither
the Annual Report nor any amendment thereto includes any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and, since the date
on which the Annual Report was initially filed, no event has occurred that was
required to be set forth in an amendment to the Annual Report that has not been
so set forth; and
 
(iii)  Since the date on which the Annual Report was initially filed with the
SEC, there has not been any material adverse change or a development involving a
prospective material adverse change in the business, properties, financial
condition. or earnings of the Company or any of its Subsidiaries, neither the
Company nor any Subsidiary has incurred any material liability or obligation,
direct or indirect, or entered into any transaction that is material to the
Company or such Subsidiary, as the case may be, since such date and except as
disclosed there has not been any material change in the outstanding capital
stock of the Company, or any change that is material to the Company or any of
its Subsidiaries in the short-term debt or long-term debt of the Company or any
Subsidiary; since such date and except as so disclosed, neither the Company nor
any of its Subsidiaries have incurred any material contingent obligations, and
no material litigation is pending or threatened against the Company or any
Subsidiary; and, since such date and except as so disclosed in writing to the
Purchaser, neither the Company nor any of its Subsidiaries have sustained any
material loss or interference from any strike, fire, flood, windstorm, accident
or other calamity (whether or not insured) or from any court or governmental
action, order, or decree.
 
 
 
10

--------------------------------------------------------------------------------

 
 
(e)  Prior to the Closing Date, the Company shall have furnished to the
Purchaser such further information, certificates and documents as the Purchaser
may reasonably request in connection with the offering of the Capital
Securities.
 
If any condition specified in this Section shall not have been fulfilled when
and as required to be fulfilled, this Agreement may be terminated by the
Purchaser by notice from the Purchaser to the Company at any time without
liability on the part of the Purchaser, or the Company, except for expenses to
be paid by the Company pursuant to Section 5 hereof or reimbursed by the Company
pursuant to Section 7 and except to the extent provided in Section 8.
 
Section 7  Reimbursement of Purchaser’s Expenses.
 
If the sale of the Capital Securities provided for herein is not consummated (x)
by reason of acts of the Company pursuant to Section 10 hereof which permits
termination of this Agreement, (y) by reason of any failure, refusal or
inability on the part of the Company to perform any agreement on its part to be
performed pursuant to this Agreement or (z) because any other condition of the
Purchaser’s obligations set forth in Section 6 of this Agreement is not
fulfilled (unless such failure to perform such agreement or fulfill such
condition is due to the default or omission of the Purchaser or its counsel),
then the Company, shall reimburse the Purchaser for all reasonable out-of-pocket
expenses (including reasonable fees and expenses of their counsel) incurred by
them in connection with this Agreement and the proposed purchase of the Capital
Securities.


Section 8  Indemnification and Contribution.
 
(a)  (a)The Company and the Trust agree to jointly and severally indemnify and
hold harmless the Purchaser and each person, if any, who controls the Purchaser
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, against any and all losses, claims, damages, expenses,
liabilities, or actions in respect thereof (“Claims”), joint or several to which
such Purchaser or each such controlling person may become subject under the
Securities Act, the Exchange Act, the Securities Act Regulations, Blue Sky Laws
or other federal or state statutory laws or regulations, at common law or
otherwise (including payments made in settlement of any litigation, if such
settlement is effected with the written consent of the Company, which consent
shall not be unreasonably withheld), insofar as such Claims arise out of or are
based upon the inaccuracy or breach of any representation, warranty, or covenant
of the Company or the Trust contained in this Agreement, any untrue statement or
alleged untrue statement of any material fact contained in the Annual Report, or
any amendment thereto, or in any application filed under any Federal securities
or Blue Sky Law or other document executed by the Offerors for that purpose or
based upon written information furnished by the Offerors and filed in any state
or other jurisdiction to exempt, to qualify or register any or all of the
Capital Securities under the securities laws thereof (any such document,
application, or information being hereinafter called a “Blue Sky Application”),
or arise out of or are based upon the omission or alleged omission to state in
any of the foregoing a material fact required to be stated therein or necessary
to make the statements therein not misleading. The Company agrees to reimburse
the Purchaser and each such controlling person promptly for any reasonable legal
fees or other expenses incurred by the Purchaser or any such controlling person
in connection with investigating or defending any such Claim or appearing as a
third-party witness in connection with any such Claim.
 
 
 
11

--------------------------------------------------------------------------------

 
 
(b)  Promptly after receipt by an indemnified party under subsection (a) of this
Section 8 of notice of the commencement of any action in respect of a Claim,
such indemnified party will, if a Claim in respect thereof is to be made against
an indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof. In case any such action is brought against
any indemnified party, and such indemnified party notifies an indemnifying party
of the commencement thereof, the indemnifying party will be entitled to
participate in and, to the extent that it may wish, jointly with all other
indemnifying Parties, similarly notified, assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party, provided, however, if
the defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to the indemnified party and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties.
 
(c)  Upon receipt of notice from the indemnifying party to such indemnified
party of the indemnifying party’s election to assume the defense of such action
and upon approval by the indemnified party of counsel selected by the
indemnifying party, the indemnifying party will not be liable to such
indemnified party under subsection (a) of this Section 8 for any legal fees or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof, unless:
 
(i)  the indemnified party shall have employed separate counsel in connection
with the assumption of legal defenses in accordance with the proviso to the last
sentence of subsection b of this Section (it being understood, however, that the
indemnified party shall not be liable for the legal fees and expenses of more
than one separate counsel, if one or both of the Purchaser or their controlling
persons are the indemnified parties); or
 
(ii)  the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after the indemnified party’s notice to the indemnifying party
of commencement of the action; or
 
(d)  The obligations of the Company, the Trust and the Purchaser under this
Section 8 shall be in addition to any liability that the Company, the Trust or
the Purchaser may otherwise have.
 
Section 9  Effective Date.
 
This Agreement shall become effective immediately on the date hereof.
 
 
 
12

--------------------------------------------------------------------------------

 
 
Section 10  Termination.
 
Without limiting the right to terminate this Agreement pursuant to any other
provision hereof, this Agreement may be terminated by the Purchaser prior to the
Closing Date, if:
 
(a)  The Offerors shall have failed, refused, or been unable, at or prior to the
Closing Date to perform any agreement on its part to be performed hereunder.
 
(b)  Any other condition to the obligations of the Purchaser hereunder is not
fulfilled; or
 
(c)  In the reasonable judgment of the Purchaser, payment for and delivery of
the Capital Securities is rendered impracticable or inadvisable because:
 
(i)  Any event shall have occurred or shall exist that makes untrue or incorrect
in any material respect any statement or information contained in the Annual
Report or that is not reflected in the Annual Report but should be reflected
therein to make the statements or information contained therein not misleading
in any material respect; or
 
(ii)  Any outbreak or escalation of major hostilities or other national or
international calamity or any substantial change in political, financial or
economic conditions shall have occurred or shall have accelerated to such
extent, in the reasonable judgment of the Purchaser, as to have a material
adverse effect on the general securities market or make it impracticable or
inadvisable to proceed with completion of the sale and payment for the Capital
Securities as provided in this Agreement.
 
Any termination pursuant to this Section 10 shall be without liability on the
part of the Purchaser to the Company or on the part of the Company to the
Purchaser (except for expenses to be paid by the Company pursuant to Section 5
or reimbursed by the Company pursuant to Section 7 and except as to
indemnification to the extent provided in Section 8).
 
Section 11  Representations and Indemnities to Survive Delivery.
 
The respective indemnity and contribution agreements of the Company and the
representations, warranties, covenants, other statements of the Offerors and of
their directors and officers set forth in or made pursuant to this Agreement
will remain in full force and effect, regardless of any investigation made by or
on behalf of the Purchaser or any of their officers, directors, or any
controlling person and will survive delivery of and payment for the Capital
Securities sold hereunder or the termination or cancellation of this Agreement.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
Section 12  Notices.
 
All communications hereunder shall be in writing and, if sent to the Company,
will be mailed, delivered, or telecopied (with receipt confirmed) to
 
Pennsylvania Commerce Bancorp, Inc.
c/o Commerce Bank/Harrisburg, N.A.
3801 Paxton Street
Harrisburg, PA 17111
Attention: Mark Zody


With copies to:


Mette, Evans & Woodside
3401 North Front Street
P. O. Box 5950
Harrisburg, PA 17110-0950
Attn: Timothy Hoy, Esquire


If sent to the Trust, will be mailed, delivered, or telecopied (with receipt
confirmed) to


Commerce Harrisburg Capital Trust II
c/o Commerce Bank/Harrisburg, N.A.
3801 Paxton Street
Harrisburg, PA 17111
Attention: Mark Zody


With copies to:


Mette, Evans & Woodside
3401 North Front Street
P. O. Box 5950
Harrisburg, PA 17110-0950
Attn: Timothy Hoy, Esquire


and if sent to the Purchaser, will be mailed, delivered, or telecopied (with
receipt confirmed) to:


Commerce Bank, N.A.
Commerce Atrium
1701 Route 70 East
Cherry, Hill, NJ 08034-5400
Attention: Douglas J. Pauls
 
 
 
 
14

--------------------------------------------------------------------------------

 

 
With copies to


Blank Rome LLP
One Logan Square
Philadelphia, PA 19103
Attention: Lawrence R. Wiseman, Esquire


Section 13  Successors.
 
This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective successors or assigns, and to the benefit of the
directors and officers (and their personal representatives) and controlling
persons referred to in Section 8, and no other person shall acquire or have any
right or obligation hereunder.
 
Section 14  Partial Unenforceability.
 
If any section, subsection, clause, or provision of this Agreement is for any
reason determined to be invalid or unenforceable, such determination shall not
affect the validity or enforceability of any other section, subsection, clause,
or provision hereof.
 
Section 15  Governing Law; Submission to Jurisdiction; Appointment of Agent for
Service of Process.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to principles of conflict of laws. The
parties hereto hereby declare that it is their intention that this Agreement
shall be regarded as made under the laws of the State of Delaware and that the
laws of said State shall be applied in interpreting its provisions in all cases
where legal interpretation shall be required. Each of the parties hereto agrees
(a) that this Agreement involves at least $100,000.00, and (b) that this
Agreement has been entered into by the parties hereto in express reliance upon 6
Del. C.§ 2708. Each of the parties hereto hereby irrevocably and unconditionally
agrees (a) to be subject to the jurisdiction of the courts of the State of
Delaware and of the federal courts sitting in the State of Delaware, and (b) (1)
to the extent such party is not otherwise subject to service of process in the
State of Delaware, to appoint and maintain an agent in the State of Delaware as
such party's agent for acceptance of legal process, and (2) that, to the fullest
extent permitted by applicable law, service of process may also be made on such
party by prepaid certified mail with a proof of mailing receipt validated by the
United States Postal Service constituting evidence of valid service, and that
service made pursuant to (b) (1) or (2) above shall, to the fullest extent
permitted by applicable law, have the same legal force and effect as if served
upon such party personally within the State of Delaware. .
 
Section 16  Entire Agreement.
 
This Agreement embodies the entire agreement among the parties hereto with
respect to the transactions contemplated herein, and there have been and are no
agreements among the parties with respect to such transactions other than as set
forth or provided for herein.
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
Section 17  Counterparts.
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which taken together shall constitute one and
the same instrument.
 



 
16

--------------------------------------------------------------------------------

 



If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to us the enclosed counterparts hereof, whereupon it will
become a binding agreement among the Company, the Trust and the Purchaser, in
accordance with its terms.


Very truly yours,


COMMERCE BANK, N.A.


By: _____________________
Name:
Title:


COMMERCE HARRISBURG CAPITAL TRUST III
 


By: _____________________
Name:
Title:




PENNSYLVANIA COMMERCE BANCORP, INC.


By: _____________________
Name:
Title:
 
 
 
17

--------------------------------------------------------------------------------